UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-23712 UNR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Colorado 02-0755762 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 301 East Pine Street, Suite 150, Orlando, Florida32801 (Address of principal executive offices) (407) 210-6541 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act:Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£No S Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes£No S Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesSNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyS (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No S The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $5,947,199. Number of shares of common stock of the registrant outstanding as of April 12, 2010:24,464,799 Documents incorporated by reference:None 2 TABLE OF CONTENTS PART I Item 1. Business 5 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 37 Item 2. Properties 37 Item 3. Legal Proceedings 37 Item 4. Submission of Matters to a Vote of Security Holders 37 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 47 Item 8. Financial Statements and Supplementary Data 49 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item 9A. Controls and Procedures 50 Item 9B. Other Information 51 PART III Item 10. Directors, Executive Officers and Corporate Governance 51 Item 11. Executive Compensation 55 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13. Certain Relationships and Related Transactions, and Director Independence 57 Item 14. Principal Accounting Fees and Services 59 PART IV Item 15. Exhibits and Financial Statement Schedules 60 Signatures 61 3 Note About Forward-Looking Statements Some of the statements in this Annual Report on Form 10-K for the fiscal year ended December 31, 2009 of UNR Holdings, Inc., a Colorado corporation (together with its consolidated subsidiary, unless specified otherwise, referred to herein as “we”, “us”, the “Company” or “UNR Holdings”, “we”), under “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, “Business”, “Management” and elsewhere, including those using the words such as “may,” “could,” “should,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict”, “project”, “seek” and comparable phrases, as they relate to us and our management, are forward-looking statements within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act.Forward-looking statements are not statements of historical fact and reflect the current views, beliefs and assumptions made by our management based on the information available, as of the date of this report, regarding future events, operating performance, financial condition, business strategy and our plans and objectives for future operations.These forward-looking statements relate to us and the industry in which we operate. All forward-looking statements included in this report address matters that involve risks and uncertainties.Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements.We believe that these factors include but are not limited to those described under “Risk Factors”, including the following: · changes in political, social, legal or economic conditions in Russia; · our ability to obtain necessary regulatory approvals and licenses for our business; · our ability to fund future operations and capital needs through borrowings or otherwise; · our ability to successfully implement any of our business strategies; · our expectations about growth in demand for products and services we sell; · competition in the marketplace; · changes in general economic conditions, including inflation, interest rates, foreign currency exchange rates and other factors; · our ability to respond to legal and regulatory developments and restrictions in relation to the construction industry; · our success in identifying other risks to our business and managing the risks of the aforementioned factors; and · those described in this report under “Risk Factors”, which should be read in conjunction with the other cautionary statements that are included in this report. This list of factors is not exhaustive and should be read with the other cautionary statements that are included in this report.If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results and outcomes may vary materially from those described herein.Any forward-looking statements you read in this report reflect our current views with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to, among other things, our operations, results of operations, growth strategy and liquidity.Readers should specifically consider the factors identified in this report that could cause actual results to differ before making any investment decision. Any forward-looking statements speak only as of the date of this report.Subject to any obligations under applicable law, we undertake no obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise.All subsequent written and oral forward-looking statements attributable to us, and those acting on behalf of us, are expressly qualified in their entirety by this section. 4 PART I Item 1.Business. In this Annual Report on Form 10-K of UNR Holdings, Inc., (1) all references to “US Dollar”, “US Dollars” or “US$” are to the currency of the United States; and (2) all references to “Ruble”, “Rubles” or “RUB” are to the currency of the Russian Federation.As described herein, the Company’s operations are based in, and revenues are earned in, the Russian Federation, in Rubles. As such, the amounts presented herein have been converted from Rubles to US Dollars.The following tables show, for the periods indicated, certain information regarding the exchange rate between the Ruble and the US Dollar, based on the official exchange rate quoted by the Central Bank of the Russian Federation, or the CBR.These rates may differ from the actual rates used in the preparation of our consolidated financial statements. Rubles per US Dollar Year ended December 31, High Low Average(1) Period End January 2010 February 2010 March 2010 April 2010 (through April 14, 2010) The average rates are calculated as the average of the daily exchange rates on each business day (which rate is announced by the CBR for each such business day) and on each non-business day (which rate is equal to the exchange rate on the previous business day). The exchange rate between the Ruble and the US Dollar quoted by the CBR on April 14, 2010 was RUB 29.03 per US$1.00. Our Company We develop and construct real estate projects principally in the city of Moscow and its surrounding areas.We also produce and supply construction materials to infrastructure projects throughout the Russian Federation.We conduct these two distinct segments of our operations as follows: · Development and construction of real estate projects — we develop and construct multi-functional, multi-apartment residential complexes and commercial centers in high density and urban areas in the Russian Federation, principally in the city of Moscow, as well as in suburban communities in the vicinity of Moscow. · Production and supply of patented road base material — we produce and supply our patented road base and slope stabilizing construction material that we market under the name “Prudon-494” to infrastructure projects, and we render various infrastructure related services. Substantially all of our business operations are located, and all our revenues are earned, in the Russian Federation. We conduct our business through 494 UNR, our majority-owned operating subsidiary based in Russia.494 UNR has completed projects in a number of other Russian cities and urban areas.We attempt to focus on geographic areas, products and services where we believe there is significant demand for new housing and construction services, as well as meaningful profit potential. The principal offices of our subsidiary 494 UNR are located at 4, Stroitelnaya Street, Bronnitsy, Moscow Region, Russian Federation 140070, and its telephone number is (495) 771-6767.Our principal offices are located at 301 East Pine Street, Suite 150, Orlando, Florida 32801, and our telephone number is (215) 464-7300.Our Web site is located atwww.unrhs.com.Information contained on our Web site does not constitute a part of this report. 5 Our History We were incorporated under the laws of the State of Colorado on January 6, 1999.Prior to August 5, 2008, we were engaged in the housing business in the Republic of Ecuador under the name of Promotora Valle Hermoso Inc., or Promotora.Effective March 24, 2008, we entered into an Acquisition Agreement (the “Acquisition Agreement”) with the principal stockholders of OJSC “494 UNR”, or 494 UNR, an open joint stock company incorporated under the laws of the Russian Federation.The Acquisition Agreement provided for the acquisition by Promotora of 66.83% of the issued and outstanding shares of common and preferred stock of 494 UNR.The remaining equity ownership of 494 UNR is held by the Russian Federation (approximately 25.5%), and by former employees of 494 UNR who received the shares at the time of 494 UNR’s privatization between 1998 and 2000 (holding together approximately 7.67%). On August 5, 2008, at the closing of the transactions contemplated by the Acquisition Agreement, we issued 20,500,000 shares of our common stock to Alexey I. Kim, the controlling stockholder of 494 UNR and currently our controlling stockholder, Chairman of the Board and President.As a result of the above transactions effected pursuant to the Acquisition Agreement, we became the majority stockholder of 494 UNR.In accordance with the provisions of the Acquisition Agreement, Promotora’s existing officers and directors resigned their respective offices and positions and were replaced by new officers and directors of the Company.In addition, as contemplated by the Acquisition Agreement, Promotora’s existing business was sold to Ramon Rosales, Maria-Gracia Rosales and Maria Fernanda Rosales, the former management of Promotora. Effective September 14, 2009, we changed our name from Promotora Valley Hermoso, Inc. to UNR Holdings, Inc. and filed Articles of Amendment with the Secretary of State of the State of Colorado to effect such change. Our business was started by our subsidiary 494 UNR, which commenced operations in 1967 as a construction services department of the construction operations of the Russian government.Historically, 494 UNR was a construction organization, which operated primarily in the city of Moscow and the surrounding Moscow area (the distance between Moscow and Moscow area borders being approximately 130 km, this area includes approximately 80 towns situated near Moscow).In particular, 494 UNR historically specialized in general and infrastructure construction services such as: · design and construction of apartments and office buildings, as well as parks, warehouses, shopping centers and retail facilities, hotels, commercial housing projects and light industrial projects for governments, developers, businesses and end users; and · the construction and maintenance of roads, highways and bridges.494 UNR also historically performed various construction and infrastructure related services, such as demolition, clearing, large-scale earthwork and grading, dewatering, drainage improvements and structural concrete supply.The business of 494 UNR included construction of the various types of buildings and building complexes in government projects, and building and reconstruction of federal and local roads, such as assistance with the reconstruction of the Moscow ring highway. In August 1998, pursuant to the directive and the related plan of privatization of the Ministry of the State Property of the Russian Federation, the privatization of 494 UNR was commenced, whereby the business of 494 UNR was transferred to an open joint stock company OJSC 494 UNR. Over the past 40 years of 494 UNR being in the construction and infrastructure business, our predecessor and we participated in developing multiple construction projects, built and maintained numerous federal and local roads, bridges, architectural designs, and equipped all of our residential complexes with reliable and modern infrastructure and technology. Our Business At the present time, we continue and expand the existing business of 494 UNR involving (i) development and construction of residential and office buildings and commercial centers in Moscow and the Moscow suburbs, and (ii) delivery of our patented road base and slopes stabilization construction material “Prudon-494” to infrastructure projects in various parts of the Russian Federation. 6 Our Construction Business Commencing in or about the year 2000, 494 UNR began to concentrate its construction activities on project development and construction and, in the infrastructure area, on the supply of select construction materials.While in the past we also rendered construction services, whereby we would be engaged by various governmental or private parties solely to construct projects, in the past two years or so, we began shifting away from these activities toward our current focus on construction development, where we see more meaningful profit potential and opportunities in our markets. To date, with the exception of one or two projects, we have been developing our construction projects on land typically owned by federal or local government.Information about construction projects supported by the government is publicly available from industry sources; we monitor such information, identify those projects that are of interest to our company and submit a bid in response to a governmental request for a development proposal, including our proposed budget, specifications, and related terms and conditions.In the event that we are the successful bidder in this process, we enter into a related agreement with the commissioning governmental entity for the particular project.These agreements typically contemplate that a portion of the constructed apartments is to be allocated and transferred to such governmental entity for its use; specific allocations vary and are determined for each project.Apart from the apartments so allocated in any given project, we own the constructed apartments and must sell them to individual residential customers to recoup our costs and realize profit.We fund up to 100% of the construction and related costs (that are not financed by the commissioning agencies for their apartment allocations, if any), and we obtain the needed funds primarily from our sales of apartments.We occasionally obtain project financing for a limited number of specific projects; however, as the credit market conditions deteriorated into 2009, we have not considered advantageous the terms on which such financing is available, and therefore, we have not sought project financing since then.From time to time, we also draw on our operating credit lines with banks to help finance our business activities.We continuously review and evaluate various sources of funding available to us, in order to attain more cost-efficient sources for financing our current and future projects. In most of our construction projects, we act as a general construction contractor and use subcontracting companies for construction and infrastructure installation services.We commence with preliminary planning, architectural design and related activities, as we obtain the various necessary permits and approvals for the specific activities to be undertaken in the course of our work on any given project.We are a member of self-regulatory organizations of construction enterprises in Russia and have the requisite general certification to engage in the various construction activities.We proceed through successive phases of our projects (which typically take over two years to complete), in compliance with the applicable permits and other requirements.During the construction phase and after completion of our projects, we utilize our own sales personnel and real estate agencies that we engage generally on market terms and compensation on a commission basis, to sell the apartments in the residential buildings we construct.At the present time we mainly use the services of two real estate agencies, supplemented by several other real estate agencies we use from time to time, to market and sell a substantial portion of the constructed apartments in our possession.We aim to maximize the number of apartment sales to individual customers by the time we complete each building, however, we may not succeed at doing so and apartments remain to be sold thereafter. 7 The following table details our construction development projects and their status as of December 31, 2009 (all amounts and percentages relate to residential and commercial space retained by us in each project listed below): Construction Project Retained Residential (Sq. Ft., approx.) Commercial (Sq. Ft., approx.) Parking, (Sq. Ft) % Completed Total Retained Square Footage Sold (Sq. Ft., approx.) Total Retained Square Footage Remaining to be Sold (Sq. Ft., approx.) % Sold Nemchinovka ** (Residential Building - located in Moscow area, first stage of construction) — — 50.7% 76.0% Nemchinovka * (Residential Complex – located in Moscow area) 0.0% 1.0% “Marshal” ** (Multi-functional complex - located in the city of Moscow) 36.0% 6.0% “Na Yauze” *** (Multi-functional complex - located in the city of Moscow, first stage of construction) 100.0% 82.0% “Na Yauze” * (Multi-functional complex - located in the city of Moscow, second stage of construction) 0.0% — 0.0% Noginsk City* (Residential Building – located in Moscow area, Lesnova Street 3, block 3) — — 0.0% — 0.0% Noginsk City* (Residential Building – located in Moscow area, Krasnaya, neighborhood 5) — — 0.0% — 0.0% Noginsk City* (Residential Building – located in Moscow area, Komsomolskaya Street 132) — — 0.0% — 0.0% Bronnitsy City** (Residential Complex “Pushkinsky”, located in Moscow area, first stage of construction) — — 28.0% 28.0% Bronnitsy City** (Residential Complex “Pushkinsky”, located in Moscow area, second stage of construction) — 0.0% — 0.0% Balashikha*** (Residential Complexes, located in Moscow area) — — 100.0% 60.0% 8 Electrostal City *** (Residential Buildings, located in Moscow area, Yalagina Street, Pobedy Street) — — 100.0% 55.0% Bronnitsy City *** (Residential Building, located in Moscow area, Pionersky Pereulok 5) — — 100.0% 21.0% Noginsk City *** (Residential Building – located in Moscow area, Lesnova Street 3, blocks 1 and 2) — — 100.0% 62.0% TOTAL: 46.0% 9.0% * Project in the preliminary architectural planning phase. **
